DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 1/20/2021 have been fully considered but they are moot.
Applicant argues on pages 9-10 that a person having ordinary skill in the art would not have been motivated to modify Bodduluri with a sterile drape because the techniques discussed in Bodduluri have lower sterilization requirements. First of all, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Second of all, even if the techniques in Bodduluri have lower sterilization requirements that does not mean they would not benefit from increased sterilization. Third, while Bodduluri uses follicle removal as an example, it does not limit itself to this in its scope. Bodduluri discusses using the device in a broad range of medical procedures (Bodduluri, Para 4; “is employed for performing precisely controlled diagnostic and therapeutic medical procedures such as […] any other procedure currently performed using human-controlled devices.”). Follicle removal is an example, not the only use. Accordingly, this argument is not persuasive.
Applicant argues on pages 10-12 that none of the previously cited references discloses a sterile side and a non-sterile side. The Examiner respectfully disagrees. As previously cited Whitmore discloses that the sterile drape isolates the sensor from the procedure (Whitmore, Para 64; “The construction/shape of the device 300 allows the sensor in its housing and covered by a sterile sleeve barrier to be releasably secured to the linear instrument.”) with the need for sterility, aka non-sterile side (Whitmore, Para 56; “it is possible to reuse the sensor repeatedly in sterile procedures without any need for cleaning or sterilization. The other components of the needle trochar assembly 20 are all single-use and disposed of at the end of a procedure.”) (Whitmore, Para 14; “custom sterile disposable cover/drape packages to allow sterility and re-use without reprocessing of the expensive EM sensors and connecting cables”), and that the sensor is mounted to a medical device (Whitmore, Para 64; “the EM sensor-equipped adapter device 300 will now be discussed. As mentioned earlier this component is arranged to be mounted on any conventional, e.g., disposable, needle 500, such as shown in FIGS. 13 and 14, or any other elongated linear medical instrument”), aka the sterile side (Whitmore, Para 56; “it is possible to reuse the sensor repeatedly in sterile procedures without any need for cleaning or sterilization. The other components of the needle trochar assembly 20 are all single-use and disposed of at the end of a procedure.”). Although the phrases sterile side and non-sterile side are not discussed. Whitmore, Para 56; “it is possible to reuse the sensor repeatedly in sterile procedures without any need for cleaning or sterilization. The other components of the needle trochar assembly 20 are all single-use and disposed of at the end of a procedure.”). Accordingly, this argument is not persuasive.
Applicant argues on pages 13-14 that the Bodduluri calculates the positional relationship between the tool and target directly as opposed to indirectly. However, this is not a requirement in the claims. The claim only requires calculating the positional relationship between the tool and the target while accounting for the three described positional relationships. As stated previously Bodduluri is interpreted as disclosing using a first positional relationship, second positional relationship, a third positional relationship and orientation of the target because the camera and the tool are in a fixed relationship with one another via the end-effector assembly and the system is calibrated to account for the positional relationship of these three objects (Bodduluri, Para 56; “Because the camera is fixed to the tool plate, the measured offsets will be constant, and are used throughout the procedure for alignment of the tool frame with the camera frame (and, by extension, the base frame)”) (Bodduluri, Para 7 and 52-56; for more information on the calibration process). This is similar to the (Hladio, Para 43; “This positional relationship can be determined through strict manufacturing techniques, factory calibration or in-field calibration. The positional relationship is preferably determined and known to the intra-operative unit in up to 6 degrees of freedom.”) which includes “factoring in” the third positional relationship. (Hladio, Para 53; “The positional relationship of the sterile and non-sterile ends of the kinematic mount adapter may be known to the processing unit and be factored in to the calculation of clinical measurements or in providing surgical navigation.”). In Bodduluri, the third positional relationship is “factored in” because the offset accounts for the positional relationship of the mounts. The Applicant seems to be requiring some more specific calculation involving the three positional relationships but there is no requirement for that in the claims and there does not appear to be support for this specific interpretation of the claims in the specification. The Examiner recommends including limitations which specifically delineate how the third positional relationship is used in the calculation, but under the broadest reasonable interpretation of the claims, Bodduluri discloses this limitation in the claims in view of the Applicant’s specification. Accordingly, this is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, claim 41 recites using, in mathematical calculation, 3 positional relationships: the first positional relationship of the camera and the first kinematic mount; the second positional relationship of the second kinematic mount and the end effector of the tool; and a third positional relationship between the first kinematic mount and the second kinematic mount as maintained by the kinematic mount adapter. It is unclear what is meant by a “mathematical calculation”. Is calibration of the positional relationship within the scope of mathematical calculation? The specification only broadly discusses methods of determining positional relationship (Hladio, Para 43; “This positional relationship can be determined through strict manufacturing techniques, factory calibration or in-field calibration. The positional relationship is preferably determined and known to the intra-operative unit in up to 6 degrees of freedom.”) and only discusses “factoring in” the third positional relationship. (Hladio, Para 53; “The positional relationship of the sterile and non-sterile ends of the kinematic mount adapter may be known to the processing unit and be factored in to the calculation of clinical measurements or in providing surgical navigation.”). There is no discussion of the “mathematical calculation” in the specification. Therefore, it is unclear what is meant by “mathematical calculation” and how the third positional relationship is “factored in”. Since the specification specifically discusses calibration as the method for determining positional relationships, calibration techniques will be 

Regarding claim 42, claim 42 recites using, in mathematical calculation, 3 positional relationships: the first positional relationship of the camera and the first kinematic mount; the second positional relationship of the second kinematic mount and the end effector of the tool; and a third positional relationship between the first kinematic mount and the second kinematic mount as maintained by the kinematic mount adapter. It is unclear what is meant by a “mathematical calculation”. Is calibration of the positional relationship within the scope of mathematical calculation? The specification only broadly discusses methods of determining positional relationship (Hladio, Para 43; “This positional relationship can be determined through strict manufacturing techniques, factory calibration or in-field calibration. The positional relationship is preferably determined and known to the intra-operative unit in up to 6 degrees of freedom.”) and only discusses “factoring in” the third positional relationship. (Hladio, Para 53; “The positional relationship of the sterile and non-sterile ends of the kinematic mount adapter may be known to the processing unit and be factored in to the calculation of clinical measurements or in providing surgical navigation.”). There is no discussion of the “mathematical calculation” in the specification. Therefore, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26-31, 33-34, 36-39, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bodduluri et al. (US20070106306, hereafter Bodduluri) in view .
Regarding claim 21, Bodduluri discloses a method (Bodduluri, Para 2; “This invention relates generally to an image-guided robotics system for performing precision diagnostic and therapeutic medical procedures”) comprising:
mounting a sensor (Bodduluri, image acquisition system) (Bodduluri, Para 5; “an end-effecter assembly coupled to a distal (tool) end of the robotic arm, and an image acquisition system, including one or more high speed cameras coupled to the end-effecter assembly for acquiring images that are processed for providing control signals for movement”) (Bodduluri, Para 48; ““stereo” cameras 28 attached to the distal end of the robotic arm (proximate the end-effecter assembly 30)”) to a first mount on a first side of a mount adapter (Bodduluri, end-effecter assembly 30) (Bodduluri, Figures 1-3 and 19; showing the cameras mounted on the outside of the end-effecter assembly 30) and wherein:
the sensor comprises a camera (Bodduluri, stereo cameras 28) (Bodduluri, Para 5; “an end-effecter assembly coupled to a distal (tool) end of the robotic arm, and an image acquisition system, including one or more high speed cameras coupled to the end-effecter assembly for acquiring images that are processed for providing control signals for movement”) (Bodduluri, Para 48; ““stereo” cameras 28 attached to the distal end of the robotic arm (proximate the end-effecter assembly 30)”);
(Bodduluri, Figures 1-3 and 19; showing the cameras mounted on the outside of the end-effecter assembly 30); and
the mount adapter comprises a second side in fixed relation opposite the first side (Bodduluri, “Because the camera is fixed to the tool plate, the measured offsets will be constant, and are used throughout the procedure for alignment of the tool frame with the camera frame (and, by extension, the base frame)”);
mounting the second side of the mount adapter to a tool (Bodduluri, tool 40 or needle assembly 110) comprising a second mount, the second mount having a second positional relationship with an end effector of the tool (Bodduluri, Figures 1-3 and 19; showing the surgical tool mounted on the inside of the end-effecter assembly 30);
wherein, when the first mount is coupled to the second mount via the mount adapter, a fixed positional relationship is maintained between the sensor and the end effector of the tool (Bodduluri, Para 56; “By precisely tracking the movement of the robotic arm 27 from the initial home position/orientation of the tool frame to its position/orientation when the tool tip is contacting the calibration point, the system controller calculates the translational and rotational offsets between the initial home position and the camera axis. Because the camera is fixed to the tool plate, the measured offsets will be constant, and are used throughout the procedure for alignment of the tool frame with the camera frame (and, by extension, the base frame)”); coupling the sensor for communication with a computing unit (Bodduluri, system controller), the computing unit configured to:
(Bodduluri, Para 51; “the robotics system 25 is able to precisely track movement of the distal end plate (and end-effecter tool or assembly) in each of the six degrees of freedom (x, y, z, ω, ρ, r) relative to three different reference frames [...] By aligning the respective world frame, tool frame, base frame and camera frames, the system controller can precisely position and orient an object secured to the tool plate (e.g., a needle) relative to another object, such as a hair follicular unit extending out of a patient's skin surface.”), of an object attached to a target (Bodduluri, Para 95; “In some embodiments, such may be accomplished by using the camera(s) 28 to identify one or more markers on the patient. The marker may be a reflector that is secured to the patient, an ink mark drawn on the patient, or an anatomy of the patient. The identified marker(s) may be used to determine a position and/or orientation of a target region on the patient”), the target comprising optical markers to provide positional signals via the camera to determine the position and orientation of the object (Bodduluri, Para 95; “In some embodiments, such may be accomplished by using the camera(s) 28 to identify one or more markers on the patient. The marker may be a reflector that is secured to the patient, an ink mark drawn on the patient, or an anatomy of the patient. The identified marker(s) may be used to determine a position and/or orientation of a target region on the patient”); and
calculate a position and orientation of the effector of the tool with respect to the target (Bodduluri, Para 51; “the robotics system 25 is able to precisely track movement of the distal end plate (and end-effecter tool or assembly) in each of the six degrees of freedom (x, y, z, ω, ρ, r) relative to three different reference frames [...] By aligning the respective world frame, tool frame, base frame and camera frames, the system controller can precisely position and orient an object secured to the tool plate (e.g., a needle) relative to another object,”) using the fixed positional relationship provided by the mount adapter (Bodduluri, Para 56; “Because the camera is fixed to the tool plate, the measured offsets will be constant, and are used throughout the procedure for alignment of the tool frame with the camera frame (and, by extension, the base frame)”); and
using the sensor with the target attached to the object to obtain the position and orientation of the effector of the tool with respect to the target (Bodduluri, Para 75; “The robotics system 25 uses real-time information from the vision system to monitor the position of the patient (typically using fiducial markers in the recipient region of the scalp), of the implanting tool, and of existing follicular units to guide the implanting tool into place”) (Bodduluri, Para 95; “In some embodiments, such may be accomplished by using the camera(s) 28 to identify one or more markers on the patient. The marker may be a reflector that is secured to the patient, an ink mark drawn on the patient, or an anatomy of the patient. The identified marker(s) may be used to determine a position and/or orientation of a target region on the patient”).
Bodduluri does not disclose a sterile drape, wherein the sensor is in the cavity of the drape, wherein the first side is a non-sterile side of the mount adapter, wherein first side is coupled to the drape, wherein the second side of the mount adapter is a sterile 
In an analogous image guided surgical device field of endeavor Whitmore discloses a sterile drape,
wherein a sensor (Whitmore, device 300) (Whitmore, Para 64; “Referring to FIGS. 8-10 the details of the EM sensor-equipped adapter device 300 will now be discussed.”) is mounted inside a cavity of the drape using a first mount to a non-sterile side of a mount adapter and coupled to the drape (Whitmore, Para 64; “The construction/shape of the device 300 allows the sensor in its housing and covered by a sterile sleeve barrier to be releasably secured to the linear instrument.”),
wherein the second side of the mount adapter is a sterile side mounted to a tool located outside the drape (Whitmore, Para 64; “As mentioned earlier this component is arranged to be mounted on any conventional, e.g., disposable, needle 500, such as shown in FIGS. 13 and 14, or any other elongated linear medical instrument (e.g., any needle, rigid catheter, needle on a syringe (i.e., forming a guided syringe, rigid scope, etc)”) (Whitmore, Para 14; “custom sterile disposable cover/drape packages to allow sterility and re-use without reprocessing of the expensive EM sensors and connecting cables”) (Whitmore, Para 56; “it is possible to reuse the sensor repeatedly in sterile procedures without any need for cleaning or sterilization. The other components of the needle trochar assembly 20 are all single-use and disposed of at the end of a procedure.”).
(Whitmore, Para 14 and 56).
In an analogous surgical navigation device field of endeavor Vorhis discloses wherein connected portions (Vorhis, base portion and top portion) are connected by kinematic mounts of a kinematic mount adapter (Vorhis, Para 10; “kinematic clamp assembly includes […] a base portion comprising a fixation device that is attachable to a rigid body, a top portion connected to the tracking element, the top portion being removably connected to the base portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri as modified by Whitmore above wherein the first mount, second mount, and the mount adapter are kinematic in order to enable quick assembly and disassembly of the first and the second mount (Vorhis, Para 68) and allow for detection of movement between contact points of the mounts (Vorhis, Para 11) as taught by Vorhis.

Regarding claim 26, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 21 as discussed above.

However, Vorhis further discloses wherein a first mount (Vorhis, base portion connection point) and a second mount (Vorhis, top portion connection point) are kinematic mounts (Vorhis, Para 10; “kinematic clamp assembly includes […] a base portion comprising a fixation device that is attachable to a rigid body, a top portion connected to the tracking element, the top portion being removably connected to the base portion”) and comprise a pair of magnets (Vorhis, Para 16; “the base portion, the top portion, or both include one or more magnets”) to enforce a kinematic connection between cooperating surfaces of the first mount and the second mount (Vorhis, Para 68; “so that the base portion 302 becomes kinematically assembled (e.g., magnetically fastened, removably connected) to the top portion 304”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri as modified by Whitmore and Vorhis above wherein the first kinematic mount, second kinematic mount and the kinematic mount adapter comprise cooperating magnetic surfaces to enforce a kinematic mounting in a predetermined position in order to enable quick assembly and disassembly of the first and the second mount (Vorhis, Para 68) and allow for detect of a detection of movement between contact points of the mounts (Vorhis, Para 11) as taught by Vorhis.

Regarding claim 27, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 21 as discussed above.
Bodduluri does not disclose wherein the kinematic mount adapter comprises one of a magnet, a spring clip, and a threaded fastener for coupling to a respective kinematic mount.
However, Vorhis further discloses wherein a first mount (Vorhis, base portion connection point) and a second mount (Vorhis, top portion connection point) are kinematic mounts (Vorhis, Para 10; “kinematic clamp assembly includes […] a base portion comprising a fixation device that is attachable to a rigid body, a top portion connected to the tracking element, the top portion being removably connected to the base portion”) and comprise a pair of magnets (Vorhis, Para 16; “the base portion, the top portion, or both include one or more magnets”) to enforce a kinematic connection between cooperating surfaces of the first mount and the second mount (Vorhis, Para 68; “so that the base portion 302 becomes kinematically assembled (e.g., magnetically fastened, removably connected) to the top portion 304”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri as modified by Whitmore and Vorhis above herein the kinematic mount adapter comprises a magnet for coupling to a respective kinematic mount in order to enable quick assembly and disassembly of the first and the second mount (Vorhis, Para 68) and allow for detect of a detection of movement between contact points of the mounts (Vorhis, Para 11) as taught by Vorhis.

Regarding claim 28, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 21 as discussed above.
Bodduluri as modified by Whitmore and Vorhis above further discloses wherein the sensor comprises a rigid structure between the camera and first kinematic mount to enforce a constant positional relationship (Bodduluri, Para 56; “Because the camera is fixed to the tool plate, the measured offsets will be constant, and are used throughout the procedure for alignment of the tool frame with the camera frame (and, by extension, the base frame)”) in up to 6 degrees of freedom (Bodduluri, Para 51; “the robotics system 25 is able to precisely track movement of the distal end plate (and end-effecter tool or assembly) in each of the six degrees of freedom (x, y, z, ω, ρ, r) relative to three different reference frames [...] By aligning the respective world frame, tool frame, base frame and camera frames, the system controller can precisely position and orient an object secured to the tool plate (e.g., a needle) relative to another object,”).
 
Regarding claim 29, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 28 as discussed above.
Bodduluri as modified by Whitmore and Vorhis above further discloses wherein the sensor comprises at least one additional position sensing component coupled to the rigid structure with a constant positional relationship relative to the first kinematic mount (Bodduluri, stereo cameras 28) (Bodduluri, Para 5; “an end-effecter assembly coupled to a distal (tool) end of the robotic arm, and an image acquisition system, including one or more high speed cameras coupled to the end-effecter assembly for acquiring images that are processed for providing control signals for movement”) (Bodduluri, Para 48; ““stereo” cameras 28 attached to the distal end of the robotic arm (proximate the end-effecter assembly 30)”).
Bodduluri as modified by Whitmore and Vorhis above is interpreted as disclosing this limitation because Bodduluri discloses using a plurality of cameras.

Regarding claim 30, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 21 as discussed above.
Bodduluri does not disclose wherein at least one respective kinematic mount of the first kinematic mount and the second kinematic mount comprise a respective coupling sensor providing coupling signals to detect whether the respective kinematic mount is accurately coupled and the method comprises using the respective coupling sensor to determine an accurate coupling.
However Vorhis further discloses a coupling sensor (Vorhis, Para 84; “A circuit 530 includes the strain comparators 520, 522 and 524, the OR gate 526, and the latch 528.”) providing coupling signals to detect whether the respective kinematic mount is accurately coupled (Vorhis, Para 84; “Each load sensor includes a strain gauge to measure a load value for the particular load sensor. […] The output of each group of load sensors is compared by a strain comparator, strain comparators 520, 522 and 524.”) and using the respective coupling sensor to determine an accurate coupling (Vorhis, Para 84; “The latch 528 can instantaneously respond to the pose degradation occurrence and stores information indicative of the pose degradation in the latch 528”).
(Vorhis, Para 11) as taught by Vorhis.

Regarding claim 31, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 21 as discussed above.
Bodduluri as modified by Whitmore and Vorhis above further discloses wherein the method defines a draped procedure use of the sensor as discussed above in the rejection of claim 21 above wherein the method further comprises, either before or after the sterile procedure use:
coupling the sensor using the first kinematic mount to the second kinematic mount, without using the drape and kinematic mount adaptor (Bodduluri, Figures 1-3 and 19; showing the cameras attached to the tool without any drape); and,
in a non-draped procedure use of the sensor, using the sensor with the target attached to the object to obtain the position and orientation of the effector of the tool with respect to the target (Bodduluri, Para 7; “For example, the processor may register the camera reference coordinate system with the tool frame reference coordinate system based on images of a fixed calibration target acquired as the robotic arm is moved along one or more axes of the tool frame reference coordinate system.”) (Bodduluri, Para 51; “the robotics system 25 is able to precisely track movement of the distal end plate (and end-effecter tool or assembly) in each of the six degrees of freedom (x, y, z, ω, ρ, r) relative to three different reference frames [...] By aligning the respective world frame, tool frame, base frame and camera frames, the system controller can precisely position and orient an object secured to the tool plate (e.g., a needle) relative to another object,”).
Bodduluri as modified by Whitmore and Vorhis above is interpreted as disclosing the limitations in this claim because Bodduluri as modified by Vorhis above discloses this limitation.

Regarding claim 33, Bodduluri discloses a computer implemented method (Bodduluri, Para 2; “This invention relates generally to an image-guided robotics system for performing precision diagnostic and therapeutic medical procedures”) comprising:
processing optical measurements from an optical system (Bodduluri, image acquisition system) (Bodduluri, Para 5; “an end-effecter assembly coupled to a distal (tool) end of the robotic arm, and an image acquisition system, including one or more high speed cameras coupled to the end-effecter assembly for acquiring images that are processed for providing control signals for movement”) (Bodduluri, Para 48; ““stereo” cameras 28 attached to the distal end of the robotic arm (proximate the end-effecter assembly 30)”) to determine a position and (Bodduluri, Para 51; “the robotics system 25 is able to precisely track movement of the distal end plate (and end-effecter tool or assembly) in each of the six degrees of freedom (x, y, z, ω, ρ, r) relative to three different reference frames [...] By aligning the respective world frame, tool frame, base frame and camera frames, the system controller can precisely position and orient an object secured to the tool plate (e.g., a needle) relative to another object, such as a hair follicular unit extending out of a patient's skin surface.”), the object attached to a target (Bodduluri, Para 95; “In some embodiments, such may be accomplished by using the camera(s) 28 to identify one or more markers on the patient. The marker may be a reflector that is secured to the patient, an ink mark drawn on the patient, or an anatomy of the patient. The identified marker(s) may be used to determine a position and/or orientation of a target region on the patient”); and
calculating a position and orientation of an effector of the tool with respect to the target (Bodduluri, Para 51; “the robotics system 25 is able to precisely track movement of the distal end plate (and end-effecter tool or assembly) in each of the six degrees of freedom (x, y, z, ω, ρ, r) relative to three different reference frames [...] By aligning the respective world frame, tool frame, base frame and camera frames, the system controller can precisely position and orient an object secured to the tool plate (e.g., a needle) relative to another object,”) using a first positional relationship, second positional relationship, a third positional relationship and orientation of the target (Bodduluri, Para 56; “Because the camera is fixed to the tool plate, the measured offsets will be constant, and are used throughout the procedure for alignment of the tool frame with the camera frame (and, by extension, the base frame)”); wherein
the first positional relationship exists between the optical system and a first mount for the optical system, the optical system comprising a camera to generator optical measurements (Bodduluri, image acquisition system) (Bodduluri, Para 5; “an end-effecter assembly coupled to a distal (tool) end of the robotic arm, and an image acquisition system, including one or more high speed cameras coupled to the end-effecter assembly for acquiring images that are processed for providing control signals for movement”) (Bodduluri, Para 48; ““stereo” cameras 28 attached to the distal end of the robotic arm (proximate the end-effecter assembly 30)”) (Bodduluri, Figures 1-3 and 19; showing the cameras mounted on the outside of the end-effecter assembly 30);
the second positional relationship exists between a second kinematic mount and the end effector of the tool (Bodduluri, end-effecter assembly 30) (Bodduluri, Figure 19; the end-effecter assembly 30 with a mounted tool 110) (Bodduluri, Para 86; “the illustrated embodiments, the positioning assembly 106 includes a holding unit 109 for engagement with a needle assembly 110”) (Bodduluri, Para 56; “Because the camera is fixed to the tool plate, the measured offsets will be constant, and are used throughout the procedure for alignment of the tool frame with the camera frame (and, by extension, the base frame)”);
the third positional relationship exists between a first and second side of a mount adapter (Bodduluri, Para 56; “Because the camera is fixed to the tool plate, the measured offsets will be constant, and are used throughout the procedure for alignment of the tool frame with the camera frame (and, by extension, the base frame)”);
the first mount couples the optical sensor to the first of the mount adapter (Bodduluri, Para 48; ““stereo” cameras 28 attached to the distal end of the robotic arm (proximate the end-effecter assembly 30)”) (Bodduluri, Figures 1-3 and 19; showing the cameras mounted on the outside of the end-effecter assembly 30) and the second mount couples the tool to the second side of the mount adapter (Bodduluri, Figure 19; the end-effecter assembly 30 with a mounted tool 110) (Bodduluri, Para 86; “in the illustrated embodiments, the positioning assembly 106 includes a holding unit 109 for engagement with a needle assembly 110”) (Bodduluri, Figures 1-3 and 19; showing the surgical tool mounted on the inside of the end-effecter assembly 30);
the target comprises optical markers (Bodduluri, Para 95; “In some embodiments, such may be accomplished by using the camera(s) 28 to identify one or more markers on the patient. The marker may be a reflector that is secured to the patient, an ink mark drawn on the patient, or an anatomy of the patient. The identified marker(s) may be used to determine a position and/or orientation of a target region on the patient”) to provide positional signals, in up to six degrees of freedom, to the optical system to generate the optical measurements (Bodduluri, Para 75; “The robotics system 25 uses real-time information from the vision system to monitor the position of the patient (typically using fiducial markers in the recipient region of the scalp), of the implanting tool, and of existing follicular units to guide the implanting tool into place”).
Bodduluri is interpreted as disclosing using a first positional relationship, second positional relationship, a third positional relationship and orientation of the target because the camera and the tool are in a fixed relationship with one another via the end-effector assembly and the system is calibrated to account for the positional relationship of these three objects (Bodduluri, Para 56; “Because the camera is fixed to the tool plate, the measured offsets will be constant, and are used throughout the procedure for alignment of the tool frame with the camera frame (and, by extension, the base frame)”) (Bodduluri, Para 7 and 52-56; for more information on the calibration process).
Bodduluri does not disclose a sterile drape to enclose the optical system, wherein the first side is a non-sterile side of the mount adapter, wherein the second side of the mount adapter is a sterile side, and wherein the first mount, second mount, and the mount adapter are kinematic mounts.
In an analogous image guided surgical device field of endeavor Whitmore discloses a sterile drape,
wherein a sensor (Whitmore, device 300) (Whitmore, Para 64; “Referring to FIGS. 8-10 the details of the EM sensor-equipped adapter device 300 will now be discussed.”) is mounted inside a cavity of the drape using a first mount to a non-sterile side of a mount adapter (Whitmore, Para 64; “The construction/shape of the device 300 allows the sensor in its housing and covered by a sterile sleeve barrier to be releasably secured to the linear instrument.”),
wherein the second side of the mount adapter is a sterile side mounted to a tool (Whitmore, Para 64; “As mentioned earlier this component is arranged to be mounted on any conventional, e.g., disposable, needle 500, such as shown in FIGS. 13 and 14, or any other elongated linear medical instrument (e.g., any needle, rigid catheter, needle on a syringe (i.e., forming a guided syringe, rigid scope, etc)”) (Whitmore, Para 14; “custom sterile disposable cover/drape packages to allow sterility and re-use without reprocessing of the expensive EM sensors and connecting cables”) (Whitmore, Para 56; “it is possible to reuse the sensor repeatedly in sterile procedures without any need for cleaning or sterilization. The other components of the needle trochar assembly 20 are all single-use and disposed of at the end of a procedure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri to include a sterile drape to enclose the optical system, wherein the first side is a non-sterile side of the mount adapter, wherein the second side of the mount adapter is a sterile side in order allow sterility and re-use of the sensor without reprocessing of the sensors as taught by Whitmore (Whitmore, Para 14 and 56).
In an analogous surgical navigation device field of endeavor Vorhis discloses wherein connected portions (Vorhis, base portion and top portion) are connected by kinematic mounts of a kinematic mount adapter (Vorhis, Para 10; “kinematic clamp assembly includes […] a base portion comprising a fixation device that is attachable to a rigid body, a top portion connected to the tracking element, the top portion being removably connected to the base portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri as modified by Whitmore above (Vorhis, Para 68) and allow for detection of movement between contact points of the mounts (Vorhis, Para 11) as taught by Vorhis.

Regarding claim 34, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 33 as discussed above.
Bodduluri does not disclose wherein the first kinematic mount, second kinematic mount and the kinematic mount adapter comprise cooperating magnetic surfaces to enforce a kinematic mounting in a predetermined position.
However, Vorhis further discloses wherein a first mount (Vorhis, base portion connection point) and a second mount (Vorhis, top portion connection point) are kinematic mounts (Vorhis, Para 10; “kinematic clamp assembly includes […] a base portion comprising a fixation device that is attachable to a rigid body, a top portion connected to the tracking element, the top portion being removably connected to the base portion”) and comprise a pair of magnets (Vorhis, Para 16; “the base portion, the top portion, or both include one or more magnets”) to enforce a kinematic connection between cooperating surfaces of the first mount and the second mount (Vorhis, Para 68; “so that the base portion 302 becomes kinematically assembled (e.g., magnetically fastened, removably connected) to the top portion 304”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri as modified by Whitmore and (Vorhis, Para 68) and allow for detect of a detection of movement between contact points of the mounts (Vorhis, Para 11) as taught by Vorhis.

Regarding claim 36, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 33 as discussed above.
Bodduluri does not disclose wherein the kinematic mount adapter comprises one of a magnet, a spring clip, and a threaded fastener for coupling to a respective kinematic mount.
However, Vorhis further discloses wherein a first mount (Vorhis, base portion connection point) and a second mount (Vorhis, top portion connection point) are kinematic mounts (Vorhis, Para 10; “kinematic clamp assembly includes […] a base portion comprising a fixation device that is attachable to a rigid body, a top portion connected to the tracking element, the top portion being removably connected to the base portion”) and comprise a pair of magnets (Vorhis, Para 16; “the base portion, the top portion, or both include one or more magnets”) to enforce a kinematic connection between cooperating surfaces of the first mount and the second mount (Vorhis, Para 68; “so that the base portion 302 becomes kinematically assembled (e.g., magnetically fastened, removably connected) to the top portion 304”).
(Vorhis, Para 68) and allow for detect of a detection of movement between contact points of the mounts (Vorhis, Para 11) as taught by Vorhis.

Regarding claim 37, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 33 as discussed above.
Bodduluri as modified by Whitmore and Vorhis above further discloses wherein the sensor comprises a rigid structure between the camera and first kinematic mount to enforce a constant positional relationship (Bodduluri, Para 56; “Because the camera is fixed to the tool plate, the measured offsets will be constant, and are used throughout the procedure for alignment of the tool frame with the camera frame (and, by extension, the base frame)”) in up to 6 degrees of freedom (Bodduluri, Para 51; “the robotics system 25 is able to precisely track movement of the distal end plate (and end-effecter tool or assembly) in each of the six degrees of freedom (x, y, z, ω, ρ, r) relative to three different reference frames [...] By aligning the respective world frame, tool frame, base frame and camera frames, the system controller can precisely position and orient an object secured to the tool plate (e.g., a needle) relative to another object,”).

Regarding claim 38, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 37 as discussed above.
Bodduluri as modified by Whitmore and Vorhis above further discloses wherein the sensor comprises at least one additional position sensing component coupled to the rigid structure with a constant positional relationship relative to the first kinematic mount (Bodduluri, stereo cameras 28) (Bodduluri, Para 5; “an end-effecter assembly coupled to a distal (tool) end of the robotic arm, and an image acquisition system, including one or more high speed cameras coupled to the end-effecter assembly for acquiring images that are processed for providing control signals for movement”) (Bodduluri, Para 48; ““stereo” cameras 28 attached to the distal end of the robotic arm (proximate the end-effecter assembly 30)”).
Bodduluri as modified by Whitmore and Vorhis above is interpreted as disclosing this limitation because Bodduluri discloses using a plurality of cameras.

Regarding claim 39, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 33 as discussed above.
Bodduluri does not disclose wherein at least one respective kinematic mount of the first kinematic mount and the second kinematic mount comprise a respective coupling sensor providing coupling signals to detect whether the respective kinematic mount is accurately coupled and the method comprises using the respective coupling sensor to determine an accurate coupling.
However Vorhis further discloses a coupling sensor (Vorhis, Para 84; “A circuit 530 includes the strain comparators 520, 522 and 524, the OR gate 526, and the latch 528.”) providing coupling signals to detect whether the respective kinematic mount is accurately coupled (Vorhis, Para 84; “Each load sensor includes a strain gauge to measure a load value for the particular load sensor. […] The output of each group of load sensors is compared by a strain comparator, strain comparators 520, 522 and 524.”) and using the respective coupling sensor to determine an accurate coupling (Vorhis, Para 84; “The latch 528 can instantaneously respond to the pose degradation occurrence and stores information indicative of the pose degradation in the latch 528”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri as modified by Whitmore and Vorhis above wherein at least one respective kinematic mount of the first kinematic mount and the second kinematic mount comprise a respective coupling sensor providing coupling signals to detect whether the respective kinematic mount is accurately coupled and the method comprises using the respective coupling sensor to determine an accurate coupling in order to allow for detection of movement between contact points of the mounts (Vorhis, Para 11) as taught by Vorhis.

Regarding claim 41, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 21 as discussed above.
Bodduluri as modified by Whitmore and Vorhis above further discloses wherein the computing unit is configured to calculate the position and orientation of the effector of the tool with respect to the target by using, in mathematical calculation, each of: the first positional relationship of the camera and the first kinematic mount; the second (Bodduluri, Para 52; “In order to physically align the camera axis with an axis of an end-effecter tool (e.g., an elongate needle cannula) fixed to the distal tool plate of the robotic arm 25, it is of practical importance to be able to calibrate, and thereby have the information to compensate for, the positional and rotational offsets between the end effecter “tool axis” and the camera axis, as well as the deviation from parallel of these respective axes.”).
Bodduluri as modified by Whitmore and Vorhis above is interpreted as disclosing these limitations in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Regarding claim 42, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 33 as discussed above.
Bodduluri as modified by Whitmore and Vorhis above further discloses wherein calculating a position and orientation of an effector of a tool with respect to the target using a first positional relationship, a second positional relationship, a third positional relationship and the position and orientation of the target comprises using, in mathematical calculation each of: the first positional relationship of the camera and the first kinematic mount; the second positional relationship of the second kinematic mount and the end effector of the tool; and a third positional relationship between the first 
Bodduluri as modified by Whitmore and Vorhis above is interpreted as disclosing these limitations in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bodduluri, Whitmore, and Vorhis as applied to claim 21 above, and in further view of Cadeddu et al. (US20080269779, hereafter Cadeddu).
Regarding claim 22, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 21 as discussed above.
Bodduluri as modified by Whitmore and Vorhis above does not disclose wherein a first interface is defined between the first kinematic mount and the kinematic mount adapter and a second interface is defined between the first kinematic mount and the kinematic mount adapter and wherein one of the first interface and the second interface is a stronger interface than the other requiring a greater manual force to dislodge the stronger interface
In an analogous surgical tool mount field of endeavor Cadeddu discloses using different mount strengths based on the type of tool mounted (Cadeddu, Para 30; “the anchoring designs disclosed herein have been optimized for size, strength and surgical compatibility, as well as the benefits, limitations and prospects for the use of incision-less, magnetically-coupled tooling in laparoscopic surgery are now being performed with the use of trocars and cannulas”).
(Cadeddu, Para 31).
Bodduluri as modified by Whitmore, Vorhis, and Cadeddu above is interpreted as disclosing this limitation because an optical system and a surgical instrument are different devices, therefore different anchoring systems with different strengths would be used.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bodduluri, Whitmore, Vorhis, and Cadeddu as applied to claim 22 above, and in further view of Smaby et al. (US20140276950, hereafter Smaby).
Regarding claim 23, Bodduluri as modified by Whitmore, Vorhis, and Cadeddu above discloses all of the elements of claim 22 as discussed above.
Bodduluri does not disclose applying a manual force to dislodge the second interface while maintaining the mounting via the first interface, wherein the first interface is the stronger interface to facilitate disengagement of the sensor from the tool while maintaining the mounting of the sensor to the kinematic mount adapter via the first interface inside the drape.
(Cadeddu, Para 30; “the anchoring designs disclosed herein have been optimized for size, strength and surgical compatibility, as well as the benefits, limitations and prospects for the use of incision-less, magnetically-coupled tooling in laparoscopic surgery are now being performed with the use of trocars and cannulas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri as modified by Whitmore, Vorhis, and Cadeddu above wherein the first interface is the stronger interface to facilitate disengagement of the sensor from the tool while maintaining the mounting of the sensor to the kinematic mount adapter via the first interface inside the drape in order to optimally support the anchoring of different types of tools as taught by Cadeddu (Cadeddu, Para 31).
Bodduluri as modified by Whitmore, Vorhis, and Cadeddu above is interpreted as disclosing this limitation because an optical system and a surgical instrument are different devices, therefore different anchoring systems with different strengths would be used. Additionally, Applicant’s disclosure fails to identify the criticality of the claimed limitation since the specification provides reasoning for either the sterile or the non-sterile kinematic connection being the stronger connection. Therefore, the limitation has not been given patentable weight.  It would have been an obvious design choice at the time the invention as made to have the kinematic connection on the non-sterile side be stronger.
(Smaby, Para 43; “FIGS. 14B and 14C show tool tips before and after a tool swap, respectively, and schematically indicate associated changes to a camera reference coordinate system for controlling surgical instruments.”) (Smaby, Para 177; “Referring to FIG. 14C, after a tool swap operation, camera 28 may be mounted to manipulator 100B or another of the manipulators. Operation 1427 acquires a new mapping of the newly mounted camera 28 using the joint state signals of manipulator 100B to derive a new camera reference frame Rcam′. The new camera reference frame may then be used to determine joint commands for movement of the camera and/or for movement of all the surgical instruments mounted to the other manipulators, including surgical instrument 26 d mounted to manipulator 100A (which previously supported camera 28). Note that instrument 26 d may optionally be the same instrument 26 b which was removed from manipulator 100B prior to the tool swap, or may be a different instrument. Similarly, camera 28 may be the same camera that was supported by manipulator 100A prior to the tool swap or may be a different camera.”).
Smaby is interpreted as disclosing this limitation because Smaby discloses at least one embodiment where the tool is swapped but the camera is not.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri as modified by Whitmore, Vorhis, and Cadeddu above to include applying a manual force to dislodge the second interface while maintaining the mounting via the first interface.

Claims 24-25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bodduluri, Whitmore, and Vorhis as applied to claims 21 and 33 above, and in further view of Malackowski et al. (US20140261456, hereafter Malackowski).
Regarding claim 24, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 21 as discussed above.
Bodduluri as modified by Whitmore and Vorhis above does not disclose wherein the drape comprises an optical window through which the camera views the target, the kinematic mount adapter is coupled to the drape proximate to the window and the method comprises mounting the sensor to the drape to align the camera with the window.
In an analogous optical sensor for a surgical system field of endeavor Malackowski discloses wherein a drape comprises an optical window through which a camera views a target, a mount adapter is coupled to the drape proximate to the window and mounting the camera to the drape to align the camera with the window (Malackowski, Para 9; “A drape includes a flexible section and a window that is rigid relative to the flexible section. The window is surrounded by the flexible section. The camera unit includes a first coupling device. The drape includes a second coupling device that mates with the first coupling device to align the window with the optical sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri as modified by Whitmore and Vorhis above wherein the drape comprises an optical window through which the camera (Malackowski, Para 10).

Regarding claim 25, Bodduluri as modified by Whitmore, Vorhis, and Malackowski above discloses all of the elements of claim 24 as discussed above.
Bodduluri does not disclose wherein the kinematic mount adapter comprises a plurality of balls spaced around the window, the balls spanning the drape between the non-sterile side and sterile side; and wherein the method comprises aligning the first kinematic mount to mate with the balls.
However, Vorhis further discloses wherein the kinematic mount adapter comprises a plurality of balls (Vorhis, Para 67; “The top portion 304 comprises magnets 318A, 318B and 318C, collectively magnets 318, and balls 320A, 320B and 320C, collectively balls 320. In some embodiments, the balls 320 are steel balls.”); and wherein the method comprises aligning the first kinematic mount to mate with the balls (Vorhis, Para 67; “The base portion 302 comprises magnets 314A, 314B and 314C, collectively magnets 314, and grooves (e.g., v-grooves) 316A, 316B and 316C, collectively grooves 316.”) (Vorhis, Para 68; “so that the base portion 302 becomes kinematically assembled (e.g., magnetically fastened, removably connected) to the top portion 304”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri as modified by Whitmore, Vorhis, (Vorhis, Para 11) as taught by Vorhis.
Bodduluri as modified by Whitmore, Vorhis, and Malackowski above is interpreted as disclosing wherein the plurality of balls are spaced around the window and wherein the balls span the drape between the non-sterile side and sterile side because the camera in Bodduluri as modified by Whitmore, Vorhis, and Malackowski above is mounted by the window so the balls would have to also by the window and because the mount adapter connects to both sides of the drape the balls would need to span to both sides of drape to allow for connection to both side.

Regarding claim 35, Bodduluri as modified by Whitmore and Vorhis above discloses all of the elements of claim 33 as discussed above.
Bodduluri as modified by Whitmore and Vorhis above does not disclose wherein the drape comprises an optical window through which the camera views the target and the kinematic mount adapter is coupled to the drape proximate to the window.
In an analogous optical sensor for a surgical system field of endeavor Malackowski discloses wherein a drape comprises an optical window through which a camera views a target, a mount adapter is coupled to the drape proximate to the window and mounting the camera to the drape to align the camera with the window (Malackowski, Para 9; “A drape includes a flexible section and a window that is rigid relative to the flexible section. The window is surrounded by the flexible section. The camera unit includes a first coupling device. The drape includes a second coupling device that mates with the first coupling device to align the window with the optical sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodduluri as modified by Whitmore and Vorhis above wherein the drape comprises an optical window through which the camera views the target, the kinematic mount adapter is coupled to the drape proximate to the window and the method comprises mounting the sensor to the drape to align the camera with the window in order to enable light signals to be properly received by the camera as taught by Malackowski (Malackowski, Para 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793